Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors SouthCrest Financial Group, Inc. Fayetteville, Georgia We consent to the incorporation by reference in the registration statement No. 333-138733 on Form S-8, of SouthCrest Financial Group, Inc. of our report dated April 3, 2009, with respect to the consolidated financial statements of SouthCrest Financial Group, Inc. and subsidiaries, which report appears in SouthCrest Financial Group, Inc.’s 2008 Annual Report on Form 10-K.As discussed in note 1 to the consolidated financial statements, effective January 1, 2008, the Company has adopted EITF Issue 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements. /s/ Dixon
